Citation Nr: 1814011	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease (CAD) status post coronary artery bypass graft prior to September 1, 2016, and in excess of 30 percent since September 1, 2016.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to the service-connected CAD status post coronary artery bypass graft  disability. 


REPRESENTATION

Veteran represented by:	Cynthia Harbin Holman, Attorney 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 

INTRODUCTION

The Veteran had active duty service with the United States Marine Corps from January 1964 to May 1978; he was discharged under honorable conditions.  He also had active duty service with the United States Marine Corps from May 1978 to September 1980; he was discharged under other than honorable conditions.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted entitlement to service connection for CAD status post coronary artery bypass graft and assigned a 10 percent evaluation, effective July 20, 2010.  The Veteran appealed the underlying decision in a Notice of Disagreement received in January 2013. 

This matter was most recently before the Board in February 2016 when it was remanded for additional development.    

As discussed below, in a March 2016 statement, the Veteran raised an informal claim of entitlement to a TDIU due to his service-connected CAD status post coronary artery bypass graft.  The issue of whether entitlement to a TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

In a May 2016 letter, the Veteran's representative advised the Board of her intended revocation of representation, indicating that she would complete the withdraw in 30 days, allowing the Veteran time to obtain other representation if he desired.  The Veteran's representative, however, did not submit a withdraw, and her initial May 2016 letter does not comply with Rule 608 of the Board's Rules of Practice.  38 C.F.R. § 20.608 (2017).  In an October 2016 letter to the Veteran and his representative, the Board notified them that a proper fee agreement was filed.  In a December 2016 VA Form 8, the case was recertified to the Board and the representative listed on the title page of this decision was listed.  Thus, this attempted withdraw of representation was not recognized by the Agency of Original Jurisdiction (AOJ), as it continued to send notices to the valid representative of record, as listed on the title page of this decision and such representative has maintained an active representation of the Veteran in this case.  The Veteran appears to have acquiesced in the continued participation of the representative of record as he has raised no objections in the interim.  

In a September 2016 decision, the evaluation for the Veteran's service-connected CAD status post coronary artery bypass graft was increased from 10 percent to 30 percent disabling, effective, September 1, 2016.  As the rating for the Veteran's CAD status post coronary artery bypass graft disability is less than the maximum available rating during portions of the period of the claim, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).       

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran raised an informal claim of entitlement to a TDIU.  In this regard, with respect to symptoms as a result of the service-connected CAD disability, throughout the period on appeal during VA outpatient and inpatient treatment he reported symptoms of shortness of breath, dizziness, and headaches while attempting to work as a carpenter's assistant.  In addition to the Veteran's statements, the record includes the September 2016 VA examiner's opinion, in which he that stated that the functional impact of the Veteran's service-connected CAD would limit or impact his ability to work.  Specifically, the examiner noted that the Veteran may experience shortness of breath when performing repetitive heavy lifting.  The issue of whether entitlement to a TDIU is warranted as a result of that disability is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

A TDIU may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16 (a) (2017).

Generally, a TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

The record reflects that the Veteran's service-connected disabilities are his CAD status post coronary artery bypass graft, evaluated as 10 percent disabling prior to September 1, 2016 and as 30 percent disabling since September 1, 2016; duodenal ulcer, evaluated as 60 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; and surgical scar, evaluated as noncompensable.  In the instant case, the Veteran's service-connected disabilities  meet the schedular percentage requirements for entitlement to a TDIU per 38 C.F.R. § 4.16(a), as they are combined for a 70 percent rating since October 12, 2012 and 80 percent from September 1, 2016. 

Upon remand, the Veteran should be provided with proper notice as to the elements and information to substantiate his claim for a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In addition, the Veteran must be provided with a VA Form 21-8940 for him to complete and submit, in order to provide an employment history.  

Further, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed, to include ongoing VA outpatient treatment records from the VA Medical Center in Ashville, North Carolina, from April 2016 to the present.  38 C.F.R. § 3.159 (c)(2) (2017). 

Finally, as the Veteran's TDIU claim is partly reliant upon his service-connected disabilities and the evaluations assigned for such, the TDIU claim is inextricably intertwined with the Veteran's claim of entitlement to an evaluation in excess of 10 percent for CAD status post coronary artery bypass graft prior to September 1, 2016, and in excess of 30 percent since September 1, 2016.  Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide the Veteran appropriate notice with respect to the claim of entitlement to TDIU benefits that includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU on a schedular basis.

2.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining an updated work history.

3.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA outpatient treatment records from the VA Medical Center in Ashville, North Carolina, from April 2016 to the present.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

4.  The AOJ should also undertake any additional development deemed necessary.

5.  After considering any additional evidence received and conducting any development deemed appropriate, readjudicate the increased rating claim for the service-connected CAD status post coronary artery bypass graft prior to September 1, 2016, and in excess of 30 percent since September 1, 2016, and adjudicate the issue of entitlement to a TDIU, on a schedular basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and his representative need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999









	(CONTINUED ON NEXT PAGE)
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




